Citation Nr: 0503575	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  96-44 923	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of right medial meniscectomy.

2.  Entitlement to a total disability rating due to 
individual unemployability.


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from May 1975 to November 
1976.

This appeal was initially before the Board of Veterans' 
Appeals (Board) from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  A February 1998 Board decision denied 
issue one and remanded issue two for further development.  
Pursuant to a September 1998 Joint Motion for Remand (Joint 
Motion), the United States Court of Appeals for Veterans 
Claims (Court) vacated and remanded issue one.  The Joint 
Motion indicated that appeal of issue two should be dismissed 
as the Board's decision was in the nature of a preliminary 
order (e.g., a final decision had not been rendered).  In an 
October 2002 decision, the Board denied issue one and that 
decision was vacated and remanded by the Court in a November 
2003 Order.  


FINDING OF FACT

In December 2004, the Board received the veteran's death 
certificate, which indicated that the veteran died on January 
[redacted], 2004.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).



ORDER

The appeal is dismissed.



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


